Name: 89/559/EEC: Commission Decision of 10 October 1989 concerning the steel area of the Grand Duchy of Luxembourg referred to in Article 4 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  Europe;  industrial structures and policy
 Date Published: 1989-10-21

 Avis juridique important|31989D055989/559/EEC: Commission Decision of 10 October 1989 concerning the steel area of the Grand Duchy of Luxembourg referred to in Article 4 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (only the French text is authentic) Official Journal L 305 , 21/10/1989 P. 0030 - 0030*****COMMISSION DECISION of 10 October 1989 concerning the steel area of the Grand Duchy of Luxembourg referred to in Article 4 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the French text is authentic) (89/559/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 328/88 of 2 February 1988 instituting a Community programme to assist the conversion of steel areas (Resider programme) (1), and in particular Articles 3 and 4 thereof, Whereas Article 4 (2) of Regulation (EEC) No 328/88 stipulates that the Community programme may apply to the steel area of the Grand Duchy of Luxembourg, provided it meets the criteria set out in Article 3 (1) (a), (b) and (c) and the thresholds laid down in Article 4 (1) (a), (b) and (c); Whereas the Member State concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas the Grand Duchy of Luxembourg has submitted such an application to the Commission in respect of its steel area; Whereas that area satisfies the abovementioned criteria and thresholds, HAS ADOPTED THIS REGULATION: Article 1 The Luxembourg steel area is hereby found to satisfy the criteria in Article 3 (1) (a), (b) and (c) and the thresholds in Article 4 (1) (a), (b) and (c) of Council Regulation (EEC) No 328/88. The Community programme instituted by that Regulation shall therefore apply to that area. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 10 October 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 33, 5. 2. 1988, p. 1.